Citation Nr: 1410046	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for diabetes mellitus type II as the result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

In January 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the January 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the entire record, further development is required prior to appellate handling of the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Veteran submitted private treatment records, which show treatment for diabetes.  These records of treatment for diabetes in conjunction with the Veteran's lay statements suggest that his diabetes mellitus may be associated with an in-service event.  He reports being exposed to chemicals, such as jet fuel while in the military.

There has been no VA examination to determine the nature and likely etiology of the claimed diabetes mellitus.     

Moreover, copies of any outstanding treatment records should be requested.  This should include the previously identified private treatment records, as well as any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide information referable to all treatment received for his claimed diabetes since service.  Copies of all outstanding clinical records should be requested from any identified treatment source and associated with the record.  This should include any available medical records referable to treatment received by the Veteran after he was diagnosed with diabetes mellitus in 2008.  

The Veteran also should be notified that he may submit copies of treatment records or medical evidence in support of his claims.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diabetes  mellitus.  Any indicated testing should be performed.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service, including is claimed exposure to herbicides.  

The examiner must consider lay statements referable to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   

3.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



